Title: To John Adams from James F. Armstrong, 16 January 1801
From: Armstrong, James F.
To: Adams, John



To the President of the United States.–Sir,
Trenton Jan’ry 16. 1801.

The pressure of straitned circumstances and the impractibility of performing those parts of ministerial duty which expose to the weather and require active exertion will be my apology for again troubling your Excellency by application for some place in your power to grant.—If the Mint Department Should be removed to the Seat of Government it is most probable there will be some vacancies in it.—I take the liberty to bring this to the mind of your Excellency, having once made application for a place in that Department.—My hopes indeed have had but little to keep them alive—but while the Man of my wishes administered the Government; they were not extinct.—Be this effort successful or not my prayers accompany you in publick & in private—with the highest respect / I am / Your Excellencys / most obedient & / most humble servant

James F. Armstrong